Order, Family Court, Bronx County (Clarke V Richardson, J.), entered on or about July 15, 2004, which denied respondent mother’s motion to vacate an earlier order, after a fact-finding determination of permanent neglect, terminating her parental rights to the subject child and committing custody and guardianship to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs. Appeal from the earlier order, same court and Judge, entered on or about May 20, 2004, unanimously dismissed, without costs, as taken from a nonappealable paper entered on respondent’s default.
Respondent demonstrated neither a reasonable excuse nor a *175meritorious defense in support of her motion to vacate defaults at both the fact-finding and dispositional hearings (see Matter of Jones, 128 AD2d 403 [1987]). The agency made the case, not refuted by respondent, that termination of parental rights was in the child’s best interests (see Matter of Danielle T., 242 AD2d 488 [1997], lv dismissed 92 NY2d 876 [1998]). In light of respondent’s chronic failure to appear in court, Family Court properly went forward with the permanent neglect proceeding in her absence (see Matter of Geraldine Rose W., 196 AD2d 313, 316-317 [1994]; see also Matter of James Carton K., 245 AD2d 374 [1997], lv denied 91 NY2d 809 [1998]). On the merits, clear and convincing evidence supports the court’s finding that despite the agency’s diligent efforts, respondent permanently neglected her child. Concur—Mazzarelli, J.E, Andrias, Saxe, Williams and Malone, JJ.